Citation Nr: 0432431	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  00-01 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a disability rating in excess of 
50 percent for bipolar disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

These matters come to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for hearing loss.  
The veteran perfected an appeal of that decision.

In a July 2002 rating decision the RO denied entitlement to a 
disability rating in excess of 30 percent for bipolar 
disorder, and in a June 2003 rating decision the RO denied 
entitlement to a total rating based on unemployability.  The 
veteran also perfected appeals of the July 2002 and June 2003 
rating decisions.

The RO increased the rating for bipolar disorder from 30 to 
50 percent in a December 2002 rating decision.  The veteran 
has continued to assert that he is entitled to a higher 
rating, including a total rating based on unemployability.  
The Board finds, therefore, that the issue of entitlement to 
an increased rating for bipolar disorder remains in 
contention.

In a December 1999 rating decision the RO granted service 
connection for allergic rhinosinusitis, and assigned a 
10 percent rating for the disorder effective in February 
1996.  The veteran submitted a notice of disagreement with 
the effective date assigned for the grant of service 
connection, but withdrew his appeal of that issue in December 
2003.  The issue is not, therefore, within the Board's 
jurisdiction.

The appeals are remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The available evidence indicates that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  A copy of the SSA decision, as well as 
the medical evidence relied upon in reaching that decision, 
may be relevant to the issues on appeal, and should be 
considered by the Board in determining the merits of the 
appeal.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The veteran has reported receiving treatment for his bipolar 
disorder from a private psychiatrist since at least December 
2000.  The RO requested the psychiatrist's treatment records 
in April 2002, but the records have not been received and no 
follow-up request was sent.  In accordance with 38 C.F.R. 
§ 3.159(c), VA's duty to assist requires that at least one 
follow-up request be sent, and that the veteran be notified 
of his physician's failure to provide the records.

The veteran contends that his hearing loss was caused by 
acoustic trauma that he experienced in service.  Audiometric 
testing on separation from service showed his hearing to be 
normal.  An August 1998 VA treatment record indicates that he 
reported having difficulty hearing for the previous year.  He 
also reported having had frequent ear infections, and that he 
had experienced acoustic trauma after his separation from 
service when working in electrical construction.  Audiometric 
testing then revealed that he has a hearing loss disability 
as defined in 38 C.F.R. § 3.385 in the right ear, but normal 
hearing at the specified Hertz levels in the left ear.  
Multiple ear, nose, and throat examinations have shown 
significant exostosis in both ears.

The veteran presented a June 2000 private medical opinion 
showing that he reported to his private ear, nose, and throat 
physician that his hearing loss began with extensive noise 
exposure in service.  He denied having had any significant 
noise exposure following his separation from service.  The 
physician provided the opinion that the hearing loss was due 
to noise exposure that the veteran experienced in service.

The RO provided the veteran a VA audiometric examination in 
June 2000, which resulted in a diagnosis of sensorineural 
hearing loss in the right ear and essentially normal hearing 
in the left ear.  The examiner did not, however, provide an 
opinion regarding the etiology of the right ear hearing loss.  
For that reason the Board finds that additional development 
of this issue is required.

The veteran claims to be totally disabled due to the 
manifestations of his service-connected psychiatric 
impairment.  The available medical evidence indicates that he 
stopped working in 1989 due to an on-the-job injury resulting 
in degenerative disc disease of the lumbosacral spine.  He is 
also obese, which is shown to contribute to his low back 
disability.  A VA psychiatric examination in April 1999 
resulted in a global assessment of functioning (GAF) score of 
50, which represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The examiner, 
however, described the veteran's social and occupational 
impairment as moderate.  A VA examiner in May 2002 also 
assigned a GAF score of 50, but stated that the veteran's 
impairment had minimal impact on his functioning.  A VA 
examination in November 2003 resulted in a GAF score of 55, 
which is indicative of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), citing the Diagnostic and Statistical Manual for 
Mental Disorders (4th ed. 1994) (DSM-IV).  The examiner in 
November 2003 did not have the claims file to review, and was 
unable to further assess the severity of the psychiatric 
impairment.

In a December 2001 report the veteran's private psychiatrist 
also assessed the severity of his impairment by assigning a 
GAF score of 50, and stated that he met the criteria for a 
50 percent rating.  The psychiatrist found in September 2002, 
September 2003, and September 2004 reports that the veteran 
was completely disabled.  As shown above, however, the 
psychiatrist has not provided his treatment records 
pertaining to the veteran.

Multiple notations in the VA treatment records indicate that 
the veteran was working from home, although his occupation 
was not given.  He also reported working as a volunteer at a 
local hospice.  He told the examiner in May 2002 that he had 
thought about obtaining additional work, but that he feared 
that earning money would jeopardize the receipt of disability 
benefits.

As shown above, the medical evidence is unclear as to the 
severity of the social and occupational impairment resulting 
from the service-connected bipolar disorder.  For that reason 
the Board finds that an additional examination is needed that 
includes a review of the evidence in the claims file and an 
assessment of the impact of the psychiatric disorder on the 
veteran's ability to secure and following substantially 
gainful employment.

Accordingly, the case is remanded for the following:

1.  The RO should obtain the veteran's 
treatment records from the VA medical 
center (MC) in West Haven, Connecticut, 
from October 2003 to the present.  If the 
RO is not able to obtain the identified 
records, the claims file should be 
documented to that effect and the veteran 
so notified.

2.  The RO should obtain the veteran's 
treatment records from his private 
psychiatrist from December 2000 to the 
present.  If the RO is not able to obtain 
the identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should afford the 
veteran a VA psychiatric examination in 
order to determine the nature and 
severity of his psychiatric 
symptomatology.  The claims file and a 
copy of this remand must be made 
available to and be reviewed by the 
examiner.  If the examiner finds that a 
social and industrial survey is necessary 
in order to document the impairment in 
social and occupational functioning, the 
survey should be conducted.

The psychiatrist should conduct a 
psychiatric examination and provide a 
description of the history of the 
psychiatric disorder and the current 
symptomatology that affects the veteran's 
social and occupational functioning.  The 
examiner should provide a GAF score in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders.  
The examiner should also provide an 
opinion on the extent to which the 
veteran's psychiatric symptomatology 
affects his ability to adapt and function 
in a work environment, in terms of how 
any occupational and social impairment 
found impacts his work efficiency, 
ability to perform occupational tasks, 
and ability to establish or maintain 
effective work and social relationships.  
Specifically, the examiner should provide 
an opinion on whether the severity of the 
psychiatric disorder prevents the veteran 
from securing and maintaining 
substantially gainful employment.  The 
examiner should provide the rationale for 
his/her opinion.

5.  The RO should forward the veteran's 
claims file to a VA physician and obtain 
a medical opinion on whether the right 
ear hearing loss that was initially 
documented in 1998 is at least as likely 
as not (a probability of 50 percent or 
greater) etiologically related to noise 
exposure in service.  The physician 
should provide the rationale for his/her 
opinion.

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


